Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the word “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for detecting a pressure difference between the outlet and the inlet” s recited in line 11 of claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 2 recites “wherein the condition of determining the condition-dependent threshold restart pressure-difference across the compressor comprises” one or more of a number of parameters.  The term “the condition of determining the condition-dependent threshold restart pressure-difference” is not used previously in claim 2 or in claim 1 from which it depends and thus lacks antecedent basis.  Further, it is unclear what is or could be meant by “the condition of determining”, whether it indicates that “the condition” is the condition on which the threshold is dependent, whether the determination itself is conditional (i.e. that no determination will be made at all until the parameter of the condition reaches some value), or has some other meaning entirely.  For these reasons, the scope of claim 2 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 3 and 6 each contain a recitation equivalent to claim 2 and is rejected under 35 U.S.C. 112(b) for the same reason.
For purposes of examination, these claims have been interpreted as reciting that the threshold is determined based on one or more of the recited parameters, equivalent to the recitations of the system claims 11 and 12 which recite parameters equivalent to those of claims 2 and 3.

Similarly to claims 2 and 3, claims 4 and 5 each recited “wherein the condition of determining the condition-dependent threshold restart pressure-difference across the 
For purposes of examination, claims 4 and 5 have been interpreted as reciting “The method of claim 1, the method further comprising” rather than referring to the indefinite “condition of determining the condition-dependent threshold restart pressure-difference across the compressor comprises”.

Claim Objections
Claims 1, 5 and 14 objected to because of the following informalities: 

In claim 1, line 5 and claim 9, line 13, the word “(threshold)” is redundant and should be deleted from the phrase “condition-dependent threshold restart pressure different (threshold)”

In lines 1-2 of each of claims 2-6, the phrase “the condition dependent restart pressure-difference across the compressor” is written with a hyphen in “pressure-difference”.   No hyphen appears in this phrase in the recitation in claim 1 from which 

Claim 5 recites in lines 3-4, a step of “compensating for motor cooling to allow an increased said threshold restart pressure-difference”.  This recitation should be corrected to read “to allow an increase in said threshold restart pressure-difference”.
Claim 14 includes an equivalent recitation to claim 5 and should likewise be corrected.

In line 1 of each of claims 13 and 14, the word “the” in phrase “configured to the determine” should be deleted.

Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Similar to the objection to the claims above, both “pressure difference” (without a hyphen) and “pressure-difference” (with a hyphen) are used throughout the specification.  .
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    513
    763
    media_image1.png
    Greyscale

s 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0159927 A1 to Hancock in view of US Publication No. 2015/0030685 A1 to Goel.

Hancock teaches limitations from claim 1, a method for operating a compressor (116) having an inlet (toward heat exchanger 114) and an outlet (toward heat exchanger 108), the method comprising: 
running the compressor (116) to compress a fluid (the refrigerant of the system 100); 
shutting down the compressor (116) (for example when a shutdown for maintenance or a power outage has stopped the HVAC system 100 as taught in ¶ 13); 
relieving the pressure-difference to reach the threshold (using the unloading valve 176, the pressure difference across the compressor 116 is equalized as taught in ¶ 48); and 
after the threshold is reached (after the pressure has been equalized), restarting the compressor (as taught in ¶ 48, the valve 176 is opened prior to starting the compressor to decrease compressor startup power requirements). 
Hancock does not teach a step of “determining a condition-dependent threshold restart pressure difference across the compressor” instead teaching only that the pressure across the compressor is “equalized” and that the valve (176) is then closed to allow the compressor to “start building a pressure differential” for operation of the HVAC system (¶ 48).  Goel teaches in ¶ 97 and 99, a pressure relief system for a refrigeration cycle device in which a valve 710 is opened by a controller 505 of the system to provide 

Hancock teaches limitations from claim 7 in fig. 1, shown above, the method of claim 1 wherein the compressor (116) is in a vapor compression system (100), the vapor compression system (100) comprising: 
said compressor (116) having said inlet (on a side toward the heat exchanger 114) and said outlet (on a side toward the heat exchanger 108) along a refrigerant flowpath (as shown in fig. 1); 
a first heat exchanger (108) downstream of the outlet along the refrigerant flowpath; 
an expansion device (112) downstream of the first heat exchanger (108) along the refrigerant flowpath; 
a second heat exchanger (114) downstream of the expansion device along the refrigerant flowpath (¶ 15 and 18); and 


Hancock teaches limitations from claim 8 in fig. 1, shown above, the method of claim 1 wherein the determining is performed by a controller (Hancock teaches a system controller 126 and ¶ 14 which “may generally control operation of” the system of his invention and further teaches in ¶ 52 a “general purpose processor (e.g., electronic controller or computer) system” which may implement the various methods of his disclosure).

Claims 2 and 3 each present a number of limitations listed in the alternative.  As such, the following multiple grounds of rejection of these claims (rejecting the claims as being obvious over Hancock and Goel in view of Morita, of Morita and Bouchard, and of Schnelle) are presented to demonstrate the obviousness of a number of these alternative limitations.

Claims 2 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Goel as applied to claim 1 above, and further in view of US Patent No. 4,646,533 to Morita et al.

Regarding claims 2 and 3, Hancock teaches an HVAC system in which a compressor unloading valve is used to equalize pressure to provide a lower power .

Claims 2 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Goel as applied to claim 1 above, and further in view of Morita and US Patent No. 4,212,168 to Bouchard et al.

.

Claims 2 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Goel as applied to claim 1 above, and further in view of US Publication No. 2011/0061408 A1 to Schnelle.

Regarding claims 2 and 3, Hancock teaches an HVAC system in which a compressor unloading valve is used to equalize pressure to provide a lower power compressor startup.  Hancock does not teach the pressure control of this operation being based on a time elapsed since shutdown as taught in claim 2, or this control occurring so that a longer time since shutdown results in a higher threshold as taught in claim 3.  Schnelle teaches in ¶ 25, that for a particular compressor design, a minimum pressure differential to allow for an easy compressor start and based on elapsed time since compressor shutdown can be determined through experimentation as taught in claim 2, this minimum differential being such that a longer elapsed time results in an easier compressor startup and thus a less stringent requirement (that is, a higher threshold) for differential pressure as taught in claim 3.   It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock in accordance with the teachings of Schnelle to control the compressor unloader of Hancock to provide a higher pressure differential threshold in response to a longer time since compressor shutdown in order to prevent a “hard start” of the compressor which results in higher power draw and can result in compressor damage as taught in ¶¶ 24-25 of Schnelle.
s 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Goel as applied to claim 1 above, and further in view of US Patent No. 3,633,375 to McLean and of Schnelle.

Regarding claims 4 and 5, Hancock teaches an HVAC system in which a compressor unloading valve is used to equalize pressure to provide a lower power compressor startup.  Hancock does not teach establishing an estimated motor temperature as taught in claim 4.  McLean teaches in col. 4, lines 27-55, a compressor operating circuit of a refrigeration cycle machine in which a motor (92) of the compressor is provided with a protector switch (112) having a bimetallic element (114) for determining a temperature of the motor to protect the motor from overheating and overload conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the compressor temperature sensing taught by McLean in order to prevent overloading of the compressor motor as taught in col. 4, lines 27-55 of McLean, thus increasing the lifespan of the compressor by avoiding operations which could cause damage.
Neither Hancock nor McLean teaches the threshold of this equalization being based on an estimated motor temperature as taught in claim 4, or a higher threshold being set to compensate for cooling of the motor as taught in claim 5.  Schnelle teaches in ¶ 25 that a minimum pressure differential should be established for a given compressor to allow for an easy compressor start, avoiding a potentially damaging “hard start” of the compressor and its motor.  For this teaching, taken in combination with that of McLean, it will be appreciated that one of ordinary skill in the art would have found it to be obvious .

Claims 9, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Goel and US Publication No. 2009/0084119 A1 to Lifson.

Hancock teaches limitations from claim 9 in fig. 1, shown above, a vapor compression system (100) comprising: 
a compressor (116) having an inlet (on a side toward the heat exchanger 114) and an outlet (on a side toward the heat exchanger 108) along a refrigerant flowpath (as shown in fig. 1); 
a first heat exchanger (108) downstream of the outlet along the refrigerant flowpath; 

a second heat exchanger (114) downstream of the expansion device along the refrigerant flowpath; 
a valve (176) having a closed condition and an open condition and positioned so as to relieve a pressure difference between the inlet and the outlet in the open condition (as taught in ¶ 48); 
a controller (Hancock teaches a system controller 126 and ¶ 14 which “may generally control operation of” the system of his invention and further teaches in ¶ 52 a “general purpose processor (e.g., electronic controller or computer) system” which may implement the various methods of his disclosure) configured to:
and relieve the pressure-difference to reach the threshold (as taught in ¶ 48). 
Hancock does not teach a the controller operating to “determine a condition-dependent threshold restart pressure difference across the compressor” instead teaching only that the pressure across the compressor is “equalized” and that the valve (176) is then closed to allow the compressor to “start building a pressure differential” for operation of the HVAC system (¶ 48).  Goel teaches in ¶ 97 and 99, a pressure relief system for a refrigeration cycle device in which a valve 710 is opened by a controller 505 of the system to provide control the pressure of refrigerant in the system, the controller 505 determining when the valve is or is not to be open “in response to sensed, or detected, conditions within the HVAC system 500”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Hancock to control valve of Hancock at different levels depending on sensed system conditions as taught by Goel 
Regarding claims 9 and 10, although Hancock teaches in ¶ 27 that the outdoor controller 126 of his system is “configured to receive… information related to refrigerant temperatures and/or pressures of refrigerant entering, exiting, and/or within the outdoor heat exchanger 114 and/or the compressor 116“, Hancock does not explicitly teach the system comprising means for detecting a pressure difference across the compressor as recited in claim 9, or this means comprising low and high side pressure sensors as recited in claim 10.  Lifson teaches in fig. 1, shown below, a refrigeration cycle system having a compressor (140) and further having pressure transducers (150 and 160) disposed at the outlet and inlet thereof, respectively (¶ 15) as taught in claims 9 and 10.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the pressure sensors of Lifson in order to allow the pressure difference across the compressor to be easily established by comparison of the outputs of the transducers in order to allow for better control of pressure-sensitive operations such as equalization on startup as taught in ¶ 25 of Lifson.

    PNG
    media_image2.png
    588
    580
    media_image2.png
    Greyscale

Hancock teaches limitations from claim 15 the system of claim 9 wherein: the compressor (116) is a rotary compressor (specifically a “multiple speed scroll type compressor”, a variety of rotary compressor in which the rotary in which the rotary elements are scroll or spiral shaped.) 

Hancock teaches limitations from claim 16, the system of claim 9 further comprising: an outdoor air temperature sensor (¶ 27, in discussing inputs of the controller 

Hancock teaches limitations from claim 17, the system of claim 9 further comprising: a compressor temperature sensor (¶ 27, in discussing inputs of the controller 126, Hancock teaches “the outdoor controller 126 may be configured to receive… information related to refrigerant… of refrigerant entering, exiting, and/or within the outdoor heat exchanger 114 and/or the compressor 116”.)

Regarding the limitations of claim 18, refer to the above rejection of claim 1.

Hancock teaches limitations from claim 19, the method of claim 18, wherein the restarting is performed by the controller (Hancock teaches a system controller 126 and ¶ 14 which “may generally control operation of” the system of his invention and further teaches in ¶ 52 a “general purpose processor (e.g., electronic controller or computer) system” which may implement the various methods of his disclosure, including those of ¶ 48 related to the restarting.)

Hancock teaches limitations from claim 20, the method of claim 18, wherein the controller opening the valve (176) is responsive to a restart command (as taught in ¶ 48, the valve 176 is controlled to open prior to starting the compressor to decrease compressor startup power requirements.)

.

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Goel and Lifson as applied to claim 9 above, and further in view of Morita

Regarding claims 11 and 12, Hancock teaches an HVAC system in which a compressor unloading valve is used to equalize pressure to provide a lower power compressor startup.  Hancock does not teach the pressure control of this operation being based on an outdoor air temperature as taught in claim 11, or this control occurring so that a higher outdoor temperature results in a lower threshold as taught in claim 12.  Morita teaches in col. 11, lines 29-46, that in the startup operation of a compressor, it is known that a low ambient temperature can result in insufficiently large pressure differentials across the compressor, thus conversely teaching a high ambient temperature to result in a greater pressure differential, thus requiring greater equalization per the method of the controller of Hancock as taught in claim 9.  Such control of pressure equalization on the basis of ambient temperature teaches the limitations of claim 11 and the requirement of greater equalization (that is, a lower differential threshold) for higher temperature teaches the limitations of claim 12.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock in .

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Goel and Lifson as applied to claim 9 above, and further in view of Morita and Bouchard.

Regarding claims 11 and 12 and as discussed above in the preceding rejection, Morita teaches in col. 11, lines 29-46 that a lower ambient temperature will result in a lower pressure differential in the refrigerant within a vapor compression circuit which has been shut down.  It is understood that a lower ambient temperature will result in a lower pressure differential and thus a reduced need for pressure equalization.  Hancock, Goel, and Morita do not teach the same to be true for a temperature of the compressor or of refrigerant tubing connected to the compressor as taught in claim 11, or a higher measured temperature at the compressor or refrigerant tubing resulting in a lower threshold as taught in claim 12.    Bouchard teaches in col. 6, lines 41-68, that ambient air temperature, taught as a factor in pressure differential by Morita, produces its effect on this differential by virtue of the cooling it can provide to the refrigerant so that at a higher ambient temperature, the refrigerant cools less and maintains a higher pressure .

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Goel and Lifson as applied to claim 9 above, and further in view of Schnelle.

Regarding claims 11 and 12, Hancock teaches an HVAC system in which a compressor unloading valve is used to equalize pressure to provide a lower power compressor startup.  Hancock does not teach the pressure control of this operation being based on a time elapsed since shutdown as taught in claim 11, or this control occurring so that a longer time since shutdown results in a higher threshold as taught in claim 12.  Schnelle teaches in ¶ 25, that for a particular compressor design, a minimum pressure differential to allow for an easy compressor start and based on elapsed time since .

Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Goel, and Lifson as applied to claim 1 above, and further in view of McLean and of Schnelle.

Regarding the limitations of claim 13, refer to the above rejection of claim 4.

Regarding the limitations of claim 14, refer to the above rejection of claim 5.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


US Publication No. 2009/0084119 A1 to Lifson teaches in ¶ 25, a compressor (140) provided with pressure transducers (150 and 160) disposed respectively at the compressor outlet and inlet and the outputs of these transducers being compared prior to starting the compressor so that “the time for pressure and temperature parameters to equalize is therefore effectively extended to the maximum time interval between compressor 140 shutdown and startup” but does not teach the calculation of an average pressure difference or that, as this average pressure difference increases, the threshold for equalizing the pressure difference should become lower as recited in claim 6.
Attention is however directed to the rejection of claim 6 under 35 U.S.C. 112(b) set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 March 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763